--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
The securities sold hereunder have been issued pursuant to an exemption from
registration under the Securities Act of 1933, as amended, pursuant to
Regulation S thereunder. These securities cannot be transferred, offered, or
sold in the United States or to U.S. Persons (as that term is defined in
Regulation S) except pursuant to registration under the Securities Act of 1933,
or pursuant to an available exemption from registration.


 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement dated May 14, 2008, is among Red Lake
Exploration, Inc., a Nevada corporation (the “Company”), and each purchaser
identified on the attached signature pages (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”); and
 
Whereas, subject to the terms and conditions set forth in this agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated under it, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company in the aggregate, up to $300,000 of shares of Common Stock and Warrants
on the Closing Date.
 
In consideration of the mutual covenants contained in this agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and each Purchaser agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions. For all purposes of this agreement:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as these terms are used in and construed under Rule 144, and any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as a Purchaser.
 
“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants under Article 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common shares of the Company with a par value of $0.001
per share, and any securities into which the common shares might be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would at any time entitle the holder to acquire Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder to receive, Common Stock.
 
“Liens” means a lien, charge, security interest, encumbrance, and right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” is defined in Article 3.1(b).
 
1

--------------------------------------------------------------------------------


 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision of it) or other entity of
any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” is $0.30 per Common Share, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this agreement.
 
“Required Approvals” is defined in Article 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
under to this agreement.
 
“Subscription Amount” means, as to each Purchaser, the amount set below each
Purchaser’s signature block on the signature page, in United States dollars and
in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company and any future direct or
indirect subsidiary of the Company.
 
“Trading Day” means a day on which the Common Stock is quoted or traded on a
Trading Market.
 
“Trading Market” means the American Stock Exchange, the New York Stock Exchange,
the Nasdaq National Market, the Nasdaq SmallCap Market, the OTC Bulletin Board
or other United States quotation system.
 
“Transaction Documents” means this agreement, the Warrants and any other
documents or agreements executed in connection with the transactions described
in this agreement.
 
“Warrants” means the Common Stock Purchase Warrants in the form of the attached
Exhibit A.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing. On the Closing Date, each Purchaser will purchase from
the Company, severally and not jointly with the other Purchasers, and the
Company will issue and sell to each Purchaser, (a) a number of Shares equal to
such Purchaser’s Subscription Amount divided by the Purchase Price and (b) the
Warrants as determined pursuant to Article 2.2(a)(iii). The aggregate of
Subscription Amounts is a maximum of $300,000.  Upon satisfaction of the
conditions in Article 2.3, the Closing will occur at the offices of the Company
or such other location as the parties mutually agree.
 
2

--------------------------------------------------------------------------------


 
2.2           Deliveries
 
(a)           On the Closing Date, the Company will deliver or cause to be
delivered to each Purchaser the following:
 
(i)             this agreement duly executed by the Company,
 
(ii)            a certificate evidencing a number of Shares equal to the
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of the Purchaser, and
 
(iii)           a Warrant, registered in the name of the Purchaser, pursuant to
which the Purchaser can acquire up to the number of shares of Common Stock equal
to 100% of the Shares issued to the Purchaser in Article 2.2(a)(ii).
 
(b)           On the Closing Date, each Purchaser will deliver or cause to be
delivered to the Company the following:
 
(i)             this agreement duly executed by the Purchaser, and
 
(ii)            the Purchaser’s Subscription Amount by wire transfer according
to the wire instructions provided by the Company.
 
2.3           Closing Conditions
 
(a)           The obligations of the Company to complete the Closing are subject
to each of the following conditions being met:
 
(i)             The representations and warranties of the Purchasers are
accurate in all material respects when they were made and on the Closing date.
 
(ii)            The Purchasers have performed all obligations, covenants and
agreements required to be performed by the Closing Date.
 
(iii)           The Purchasers have delivered the items set forth in Article
2.2(b) of this agreement.
 
(b)           The respective obligations of the Purchasers to complete the
Closing are subject to each of the following conditions being met:
 
(i)             The representations and warranties of the Company are accurate
in all material respects on the Closing Date.
 
(ii)            The Company has performed all obligations, covenants and
agreements required to be performed by the Closing Date.
 
(iii)           The Company has delivered the items set forth in Article 2.2(a)
of this agreement.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company
represents and warrants to each Purchaser:
 
3

--------------------------------------------------------------------------------


 
(a)           Subsidiaries.  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing could not reasonably be expected to have (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Documents, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or financial condition of the Company and the Subsidiaries, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail any power and authority or
qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations under them.  The Company’s execution and delivery of each of the
Transaction Documents and its consummation of the transactions contemplated by
them have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company in their connection
other than in connection with the Required Approvals.  Each Transaction
Documents has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(d)           No Conflicts.  The Company’s execution, delivery and performance
of the Transaction Documents, its issuance and sale of the Shares and its
consummation of the other transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations).
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with its
execution, delivery and performance of the Transaction Documents, other than any
filings that are required by applicable federal and state securities laws
(collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Shares and Warrants are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Warrant Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this agreement and the Warrants.
 
4

--------------------------------------------------------------------------------


 
(g)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Article 3.2. no registration under
the Securities Act is required for the Company’s offer and sale of the
Securities to the Purchasers. The issuance and sale of the Securities does not
contravene the rules and regulations of the Trading Market.
 
(h)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will neither be nor
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company will conduct its business in such
a manner that it will not become subject to the Investment Company Act.
 
(i)           Disclosure.  The Company confirms that neither the Company nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, non-public information.  All disclosure provided to the Purchasers
regarding the Company, its business and the transactions contemplated by it
furnished by or on behalf of the Company with respect to the representations and
warranties are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements, in light of the circumstances under which they were made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Article 3.2.
 
(j)           General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.
 
(k)           Acknowledgment Regarding Purchasers’ Purchase of Shares.  The
Company acknowledges that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this agreement and the transactions
contemplated and any advice given by any Purchaser or any of their respective
representatives or agents in connection with this agreement and the transactions
contemplated is merely incidental to the Purchasers’ purchase of the
Shares.  The Company further represents to each Purchaser that the Company’s
decision to enter into this agreement has been based solely on the independent
evaluation of the transactions contemplated by the Company and its
representatives.
 
(l)           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.
 
Purchaser acknowledges that the Company does not make or has not made any
representations or warranties with respect to the transactions contemplated
other than those specifically described in this Article 3.1.
 
3.2           Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, represents and warrants to the Company as
of the date of this agreement and as of the Closing Date as follows:
 
(a)           Organization Authority.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations. The
execution, delivery and performance by the Purchaser of the transactions
contemplated by this agreement have been duly authorized by all necessary
corporate or similar action on the part of the Purchaser.  Each of the
Transaction Documents to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with these terms,
constitutes the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as limited by
applicable law.
 
5

--------------------------------------------------------------------------------


 
(b)           Investment Intent.  The Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and that Purchaser is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling any of the Securities, has no present intention of
distributing any of such Securities, and has no arrangement or understanding
with any other persons regarding the distribution of the Securities (this
representation and warranty does not limit the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities
laws).  Purchaser is acquiring the Securities in the ordinary course of its
business.  Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
(c)           Disclosure of Information.  Purchaser carefully reviewed all
filings made by the Company with the Commission as of the date of this agreement
and has received and carefully reviewed any information Purchaser has requested
from the Company that Purchaser considers necessary or appropriate for deciding
whether to acquire the Securities, including, without limitation, all material
risk factors relating to the Company.  Purchaser further represents that
Purchaser has had ample opportunity to ask questions and receive answers from
the Company concerning the information and the terms and conditions of the
offering of the Securities and to obtain any additional information necessary to
verify the accuracy of the information given to Purchaser.  Purchaser is making
its investment in the Company after having reviewed, analyzed, sought
professional advice regarding, and fully understanding the risk, uncertainties,
and liabilities associated with the Company.
 
(d)           Purchaser’s Experience.  Purchaser, either alone or together with
its representatives, is knowledgeable, sophisticated, and experienced in
business and financial matters and is capable of evaluating the merits and risks
of the prospective investment in the Securities, and has evaluated the merits
and risks of the investment.  Purchaser is able to bear the economic risk of an
investment in the Securities and is able to afford a complete loss of the
investment.
 
(e)           General Solicitation.  Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)           Regulation S
 
(i)           Purchaser either has been duly formed and is validly existing as a
corporation or other legal entity in good standing under the laws of its
jurisdiction of incorporation set forth on the signature page to this agreement
or is an individual who is not a citizen or resident of the United
States.  Purchaser is not organized under the laws of the United States and is
not a “U.S. Person” as that term is defined in Rule 902(o) of Regulation S.
 
(ii)           Purchaser was not formed for the purpose of investing in
Regulation S securities or for the purpose of investing in the Securities sold
under this agreement.  Purchaser is not registered as an issuer under the
Securities Act and is not required to be registered with the SEC under the
Investment Company Act of 1940, as amended.  Purchaser is entering into this
agreement and is participating in the offering of the Shares for its own
account, and not on behalf of any U.S. Person as defined in Rule 902(o) of
Regulation S.
 
(iii)           The Company has not made an offer to enter into this agreement
to Purchaser in the United States other than as permitted in the case of an
account managed by a professional fiduciary resident in the United States within
the meaning of Section 902(o)(2) of Regulation S.  At the times of the offer and
execution of this agreement and, to the best knowledge of Purchaser, at the time
the offering originated, Purchaser was located and resident outside the United
States, other than as permitted in the case of an account managed by a
professional fiduciary resident in the United States within the meaning of
Section 902(o)(2) of Regulation S.
 
6

--------------------------------------------------------------------------------


 
(iv)           Neither Purchaser, nor any of its Affiliates, nor any person
acting on its behalf or on behalf of any Affiliate has engaged or will engage in
any activity undertaken for the purpose of, or that reasonably could be expected
to have the effect of, conditioning the markets in the United States for the
Shares or for any securities that are convertible into or exercisable for the
common stock of the Company, including, but not limited to, effecting any sale
or short sale of the Company’s securities through Purchaser or any of its
Affiliates before the expiration of any restricted period contained in
Regulation S.  To the best knowledge of Purchaser, this agreement and the
transactions contemplated by it are not part of a plan or scheme to evade the
registration provisions of the Securities Act, and Purchaser is purchasing the
Shares for investment purposes.  Purchaser and, to the best knowledge of
Purchaser, each distributor, if any, participating in this offering of the
Securities have agreed that they will neither offer nor sell any Securities
before the date hereof and through the expiration of the any restricted period
set forth in Rule 903 of Regulation S (as amended from time to time) to U.S.
Persons or for the account or benefit of U.S. Persons, and they will offer or
sell any of the Securities only in compliance with the provisions of Regulation
S and any other applicable provisions of the Securities Act.  Purchaser and its
representatives have not conducted any Directed Selling Effort as that term is
used and defined in Rule 902 of Regulation S and will not engage in any Directed
Selling Effort within the United States through the expiration of any restricted
period set forth in Rule 903 of Regulation S.
 
(v)           Purchaser acknowledges that Purchaser may resell any interest in
this agreement or in the Securities within the jurisdiction of the United States
or to U.S. Persons as defined in Rule 902(o) of Regulation S by or for the
account of the parties only (i) pursuant to a registration statement under the
Securities Act, or (ii) if applicable, pursuant to an exemption from
registration for sales by a person other than an issuer, underwriter, or dealer
as those terms are used in Section 4(1) and related provisions of the Securities
Act and regulations or pursuant to another exemption from registration, only
following the expiration of any restricted period (if applicable) required by
Regulation S.  Purchaser acknowledges that this agreement and the Securities
have not been registered under the Securities Act or qualified under state
securities laws of the United States and that their transferability within the
jurisdiction of the United States is restricted by the Securities Act as well as
state laws.  Purchaser acknowledges it has received a copy of Regulation S, is
familiar with and understands its terms, and has had the opportunity to consult
with its legal counsel concerning this agreement and Regulation S.
 
The Company acknowledges that each Purchaser does not make or has not made any
representations or warranties with respect to the transactions contemplated
other than those specifically described in this Article 3.2.
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of the Securities
other than pursuant to an effective registration statement or in compliance with
Regulation S and Rule 144, the Company may require the transferor to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion must be
reasonably satisfactory to the Company, to the effect that the transfer does not
require registration of the transferred Securities under the Securities Act.  As
a condition of transfer, any transferee must agree in writing to be bound by the
terms of this agreement and will have the rights of a Purchaser under this
agreement.
 
7

--------------------------------------------------------------------------------


 
(b)           The Purchaser agrees to the imprinting, so long as it is required
under the Securities Act and the rules and regulations promulgated under it, on
any of the Securities any of the following legends or substantially similar
legends:
 
These securities have not been registered with the Securities and Exchange
Commission or the securities commission of any state and are issued in reliance
upon an exemption from under the Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, may not be offered or sold except pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws as evidenced by a legal opinion of counsel to
the transferor to such effect, the substance of which will be reasonably
acceptable to the Company.
 
These securities have been issued pursuant to an exemption from registration
under the Securities Act of 1933, as amended, pursuant to Regulation S
thereunder. The securities evidenced by this certificate cannot be transferred,
offered, or sold in the United States or to U.S. Persons (as that term is
defined in Regulation S) except pursuant to registration under the Securities
Act of 1933, or pursuant to an available exemption from registration.
 
4.2           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless Purchaser has first executed
a written agreement regarding the confidentiality and use of the information.
 
4.3           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities for working capital purposes, current debt and trade
payables, and not to redeem any Common Stock or Common Stock Equivalents or to
settle any outstanding litigation.
 
4.4           Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company will continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Shares and Warrant Shares
on any exercise of the Warrants.
 
4.5           Delivery of Securities after Closing.  The Company will deliver,
or cause to be delivered, the respective Shares and Warrants purchased by each
Purchaser to the Purchaser within 3 Trading Days of the Closing Date.
 
4.6           Resale by Purchaser.  Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the SEC takes the
position that using the Shares to cover short sales of shares of the Common
Stock “against the box before the effective date of a registration statement is
a violation of Section 5 of the Securities Act, as set forth in Item 65, Section
5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Accordingly, no Purchaser will use any of the
Shares to cover any short sales made before the effective date of any
registration statement. Each Purchaser acknowledges that the Company does not
intend to file a registration statement to register the Shares. Further, each
Purchaser will comply with any obligations it might have under Regulation M with
respect to the resale of the Securities.
 
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This agreement may be terminated by any party, by
written notice to the other parties, if the Closing has not taken place by the
end of thirty days from the date of this agreement; but no termination affects
the right of any party to sue for any breach by the other party (or parties).
 
8

--------------------------------------------------------------------------------


 
5.2           Fees and Expenses.   Except as otherwise set forth in this
agreement, each party will pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this agreement.  The Company will pay all stamp and other taxes
and duties levied in connection with the delivery of the Securities.
 
5.3           Entire Agreement.  The Transaction Documents, together with their
exhibits and schedules, contain the entire understanding of the parties with
respect to their subject matter and supersede all prior agreements and
understandings, oral or written, with respect to these matters, which the
parties acknowledge have been merged into the Transaction Documents and their
exhibits and schedules.
 
5.4           Notices.  Any notices or other communications or deliveries
required or permitted to be provided hereunder must be in writing and are deemed
given and effective on the earliest of (a) the date of transmission, if the
notice or communication is delivered via fax or email at the fax number or email
address given on the signature attached pages before 6:30 p.m. (Reno, Nevada,
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if the notice or communication is delivered via fax or email at the fax number
or email address given on the signature attached pages on a day that is not a
Trading Day or later than 6:30 p.m. (Reno, Nevada, time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom the notice is required to be given if delivered by hand to an officer or
director of the party.  The address for notices and communications are those
given on the attached signature pages.
 
5.5           Amendments Waivers.  No provision of this agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each Purchaser or, in the case of a waiver, by the party
against whom enforcement of any waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this agreement is deemed
to be a continuing waiver in the future or a waiver of any subsequent default or
a waiver of any other provision, condition or requirement, nor does any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of the right.
 
5.6           Construction.  The headings in this agreement are for convenience
only, do not constitute a part of this agreement, and cannot be deemed to limit
or affect any of the provisions.  The language used in this agreement is deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction can be applied against any party.
 
5.7           Successors and Assigns.  This agreement binds and inures to the
benefit of the parties and their successors and permitted assigns and is not
assignable.
 
5.8           No Third-Party Beneficiaries.  This agreement is intended for the
benefit of the parties and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision be enforced by, any other
Person.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents must be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflicts of law.  All
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by the Transaction Documents (whether brought against
a party or its respective affiliates, directors, officers, shareholders,
employees or agents) must be commenced exclusively in the state and federal
courts sitting in Reno.  Each party irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Reno for the
adjudication of any dispute in connection with the Transaction Documents, and
irrevocably waives, and will not assert in any suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court or
that it is an improper or inconvenient venue for the proceeding.  The parties
waive all rights to a trial by jury.  If either party commences an action or
proceeding to enforce any provisions of the Transaction Documents, then the
non-prevailing party in the action or proceeding will reimburse the prevailing
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of the action or proceeding.
 
9

--------------------------------------------------------------------------------


 
5.10         Execution.  This agreement may be executed in two or more
counterparts and delivered to the other parties by any means; and the
counterparts, taken together, are considered one and the same agreement, and any
electronically delivered signature page is deemed to be an originally signed
document.
 
5.11         Severability.  If any provision of this agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this agreement are not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute, and upon so agreeing,
will incorporate the substitute provision in this agreement.
 
5.12         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
will issue or cause to be issued in exchange and substitution for and upon its
cancellation, or in lieu of and substitution, a new certificate or instrument,
but only upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft or destruction and customary and reasonable indemnity, if
requested.  An applicant for a new certificate or instrument under such
circumstances will pay any reasonable third-party costs associated with the
issuance of the replacement Securities.
 
5.13         Remedies.  In addition to being entitled to exercise all rights
provided in this agreement or granted by law, including recovery of damages,
each party is entitled to specific performance under the Transaction Documents.
 
5.14         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser is
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. Nothing contained in any Transaction
Documents, and no action taken by any Purchaser pursuant to them, can be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to the obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser is
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this agreement or out of the other
Transaction Documents, and it is not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for this purpose.  Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.  The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.
 
In witness whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date indicated.
 
 

RED LAKE EXPLORATION, INC    
Address for Notice:
           
/s/
   
195 Park Avenue
 
Name: Caitlin Jeffs
   
Thunder Bay ON P7B 1B9
 
Title: President
   
 
 

 
With a copy to (which cannot constitute notice):
 
10

--------------------------------------------------------------------------------


 
[Purchasers’ signature pages to Red Lake Exploration, Inc. Securities Purchase
Agreement]
 
In witness whereof, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

Name of
Purchaser:________________________________________________________________________________________________________
 

Country of incorporation or
residence:_________________________________________________________________________________________
 

Signature of authorized signatory of
Purchaser:_________________________________________________________________________________
 

Name of authorized
signatory:_______________________________________________________________________________________________
 

Title of authorized
signatory:________________________________________________________________________________________________
 

Email Address of
Purchaser:_________________________________________________________________________________________________
______________________________________________________________________________________________________________________
  Address for notice of
Purchaser:_____________________________________________________________________________________________
  Address for delivery of Securities for Purchaser (if not the same as above):
______________________________________________________________________________________________________________________



______________________________________________________________________________________________________________________
 
Subscription Amount:
$____________________________________________________________________________________________________
 

Shares:_________________________________________________________________________________________________________________
 

Warrant
Shares:__________________________________________________________________________________________________________
  Date: May _____, 2008



 
[Purchasers’ signature pages continue.]
 
11

--------------------------------------------------------------------------------


 
Exhibit A
 
Neither this security nor the securities into which this security is exercisable
have been registered with the Securities and Exchange Commission or the
securities commission of any state.  The securities are issued  in reliance upon
an exemption from registration under the Securities Act of 1933 (the “Securities
Act”), and, accordingly, may not be offered or sold except pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in accordance with applicable state
securities laws as evidenced by a legal opinion of counsel to the transferor to
such effect, the substance of which will be reasonably acceptable to the
company.
 
This security and the securities into which this security is exercisable have
been issued pursuant to an exemption from registration under the Securities SAt
of 1933, as amended, pursuant to regulation S thereunder. This security and the
securities into which this security is excercisable cannot be transferred,
offered, or sold in the united states or to U.S. Persons (as that term is
defined in regulation S) except pursuant to registration under the Securities
Act of 1933, or pursuant to an available exemption from registration.
 
 
COMMON STOCK PURCHASE WARRANT
#2008-05-14/____


To purchase _______shares of common stock of
 
RED LAKE EXPLORATION, INC.
 
Issue date: May 14, 2008
 
 
This common stock purchase warrant (the “Warrant”) certifies that, for value
received, (the “Holder”), is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date given above (the “Initial Exercise Date”) and by the close of
business on the second anniversary of the Initial Exercise Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Red
Lake Exploration, Inc., a Nevada corporation (the “Company”), up to  shares (the
“Warrant Shares”) of common stock, par value $0.001 per share, of the Company
(the “Common Stock”).  The purchase price of one share of Common Stock under
this Warrant is equal to the Exercise Price, as defined in Section 2(a).
 
1.             Definitions.  Capitalized terms used and not otherwise defined in
this Warrant have the same meanings as they have in the Securities Purchase
Agreement (the “Purchase Agreement”), dated May 14, 2008, among the Company and
the Holder as Purchaser.
 
2.             Exercise
 
(a)           Exercise Price.  The exercise price for the purchase of the
Warrant Shares is $0.50 per share.
 
(b)           Exercise of Warrant.  The Holder may exercise the purchase rights
represented by this Warrant at any time from the Initial Exercise Date to five
o’clock in the afternoon, Pacific time, on the Termination Date by delivering to
the Company (i) a duly executed facsimile copy of the annexed  Notice of
Exercise, and, (ii) within 5 Trading Days of delivering the Notice of Exercise
to the Company, (A) this Warrant, and (B) by wire or cashier’s check drawn on a
United States bank the United States dollar amount equal to the number of
Warrant Shares being purchased times the Exercise Price (the “Exercise Amount”).
 
12

--------------------------------------------------------------------------------


 
(c)           Exercise limitations
 
(i)             The Holder may not exercise any portion of this Warrant if,
immediately after the Warrant Shares are issued, the Holder (together with the
Holder’s Affiliates) would beneficially own more than 4.99% of the number of
shares of the Common Stock outstanding.  For the purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates includes the number of shares of Common Stock issuable upon
the exercise of this Warrant, but excludes the number of shares of Common Stock
that would be issuable upon (i) the Holder’s exercise of the remaining,
unexercised portion of this Warrant and (ii) the Holder’s or its Affiliates’
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company that the Holder or any of its Affiliates own
beneficially.  Except as set forth in the foregoing sentence, for the purposes
of this Section 2(c), beneficial ownership must be calculated in accordance with
Section 13(d) of the Securities and Exchange Act of 1934 (“Exchange Act”).
 
(ii)            The Holder acknowledges that the Company is not representing to
Holder that the calculation described in Section 2(c)(i) complies with Section
13(d) of the Exchange Act and Holder is solely responsible for any schedules
required to be filed in accordance with it.   The determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder and
its Affiliates) is in the sole discretion of the Holder, and the submission of a
Notice of Exercise is deemed to be the Holder’s declaration that the Holder has
determined that this Warrant is exercisable as set out in the Notice of Exercise
and subject to the limitations in this Section 2(c); and the Company is not
obliged to verify or confirm the accuracy of the Holder’s determination.
 
(iii)           For the purposes of this Section 2(c), in determining the number
of outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of (A) the
latest filed of the Company’s Form 10-QSB and Form 10-KSB, (B) a public
announcement by the Company stating the number of shares of Common Stock
outstanding, or (C) any other notice by the Company or the Company’s Transfer
Agent stating the number of shares of Common Stock outstanding.  If Holder asks
for it, the Company will within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.
 
(d)           Mechanics of Exercise
 
(i)             Authorization of Warrant Shares.  The Company will issue all
Warrant Shares as duly authorized, validly issued, fully paid and
non-assessable, and free from all taxes, liens and charges (other than taxes in
respect of any transfer occurring contemporaneously with the issue).
 
(ii)            Delivery of certificates upon exercise.  The Company will
instruct its transfer agent to deliver certificates for Warrant Shares to the
Holder at the address specified by the Holder in the Notice of Exercise within
three Trading Days from the later of (A) the Company’s receipt of the Notice of
Exercise, (B) the Holder’s surrender of this Warrant, and (C) the Company’s
receipt of the Exercise Amount as set out in Section 2(b) (“Warrant Share
Delivery Date”).  This Warrant is deemed to have been exercised on the date the
Exercise Amount is received by the Company (“Exercise Date”); and the Warrant
Shares are deemed to have been issued, and Holder is deemed to have become a
holder of record of the shares for all purposes, on the Exercise Date.
 
(iii)           Cashless exercise.  If, at any time after the end of six months
from the issue date of this Warrant, the Company’s shares trade in a Trading
Market for 30 consecutive Trading Days at $0.80 per share or more, then the
Holder must exercise any part of this warrant that is then unexercised within
five days of the end of the 30 Trading Days.  If the Holder fails to complete
the exercise within the five days, then the Company may force the exercise of
this Warrant by a cashless exercise and issue to the Holder a certificate
representing the number of Warrant Shares that is equal to the quotient obtained
according to the following formula:
 
13

--------------------------------------------------------------------------------


 
(A-B) X
      A


Where:
 
A  = the average closing price at which the Company’s stock traded during the
last five Trading Days of the 30 Trading Days;
 
B  = the Exercise Price, as adjusted; and
 
X  = the number Warrant Shares issuable upon the exercise of this warrant in
accordance with its terms.
 
(iv)           Delivery of new warrants upon exercise.  If the Holder exercises
this Warrant in part, the Company will, when it delivers the certificate or
certificates representing Warrant Shares, deliver to Holder a new warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares,
identical in all other respects with this Warrant.
 
(v)            Rescission rights.  If the Company fails to cause its transfer
agent to send to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(d)(v) by the Warrant Share Delivery
Date, then the Holder may rescind the exercise.
 
(vi)           No fractional shares or scrip.  No fractional shares or scrip
representing fractional shares may be issued upon the exercise of this
Warrant.  If the Holder would otherwise be entitled to fractional shares upon
the exercise, the Company will pay a cash adjustment in respect of the fraction
in an amount equal to the fraction multiplied by the Exercise Price.
 
(vii)          Charges, taxes and expenses.  The Company will issue certificates
for Warrant Shares in the name of the Holder and will not charge the Holder for
any issue or transfer tax or other incidental expense in respect of the issuance
of the certificate.
 
(viii)         Closing of books.  The Company will not close its stockholder
books or records in any manner that prevents the timely exercise of this
Warrant.
 
3.             Certain Adjustments
 
(a)           Stock dividends and splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend or otherwise makes a
distribution on shares of its Common Stock or any other Common Stock Equivalent
(which, for avoidance of doubt, does not include any shares of Common Stock
issued by the Company pursuant to this Warrant), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Exercise Price must be multiplied by a fraction
of which the numerator is the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before the event and of which the
denominator is the number of shares of Common Stock outstanding after the event,
and the number of shares issuable upon exercise of this Warrant must be
proportionately adjusted by this fraction.  Any adjustment made pursuant to this
Section 3(a) is effective immediately after the record date for the
determination of stockholders entitled to receive the dividend or distribution
and is effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
14

--------------------------------------------------------------------------------


 
(b)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company merges or consolidates with or into another Person,
(ii) the Company sells all or substantially all of its assets in one or a series
of related transactions, (iii) any Person completes a tender offer or exchange
offer by which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company reclassifies
its Common Stock or completes any compulsory share exchange pursuant to which
the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Warrant, the Holder has the right
to receive, for each Warrant Share that would have been issued upon the exercise
absent the Fundamental Transaction, the same consideration as the Company has
given its other holders of its Common Stock for the conversion of their Common
Stock outstanding at the time of the Fundamental Transaction (the “Alternate
Consideration”).  Any successor to the Company or surviving entity in a
Fundamental Transaction must issue to the Holder a new warrant consistent with
the foregoing provisions with evidence of the Holder’s right to exercise the
warrant into Alternate Consideration.  The terms of any agreement pursuant to
which a Fundamental Transaction is completed must include terms requiring the
successor or surviving entity to comply with the provisions of this Section 3(b)
and insuring that this Warrant (or any replacement security) is similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
(c)           Calculations.  All calculations under this Section 3 must be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  The
number of shares of Common Stock outstanding at any given time does not include
shares of Common Stock owned or held by or for the account of the Company.  For
the purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date is the sum of the number of shares
of Common Stock (excluding treasury shares, if any) issued and outstanding.
 
(d)           Notice to Holders.  If the Company makes adjustments under this
Section 3, the Company will promptly mail to each Holder a notice containing a
description of the event that required the adjustment.
 
4.             Warrant register.  The Company will register this Warrant on its
warrant register and will treat the registered Holder as the absolute owner for
all purposes.
 
5.             Miscellaneous
 
(a)           Title to Warrant.  This Warrant is not transferable.
 
(b)           No rights as shareholder until Exercise Date.  This Warrant does
not entitle the Holder to any voting rights or other rights as a shareholder of
the Company before the Exercise Date.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price, the Company will issue the Warrant
Shares to the Holder as the record owner of the Warrant Shares as of the close
of business on the Exercise Date.
 
(c)           Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of the Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of the cancellation, in lieu of the Warrant or stock
certificate.
 
(d)           Saturdays, Sundays, Holidays, etc.  If the last date for doing
anything under this Warrant falls on a Saturday, Sunday or a legal holiday, then
the thing may be done on the next succeeding Trading Day.
 
(e)           Authorized Shares.
 
(i)             The Company covenants that, while the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant constitutes full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that the Warrant Shares are issued as provided
without a violation of any applicable law or regulation, or of any requirements
of the Trading Market upon which the Common Stock may be listed or quoted.
 
15

--------------------------------------------------------------------------------


 
(ii)            Unless waived or consented to by the Holder, the Company will
not by any action avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in
carrying out of all its terms and take whatever actions is necessary or
appropriate to protect the rights of Holder under this Warrant from impairment.
 
(f)             Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant must be determined in
accordance with the provisions of the Purchase Agreement.
 
(g)            Restrictions.  The Holder acknowledges that the Holder’s sale or
transfer of the Warrant Shares, if not registered, will be subject to
restrictions upon resale imposed by state and federal securities laws.
 
(h)            No waiver.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder operates as a waiver of the
right or otherwise prejudices Holder’s rights, powers or remedies.
 
(i)             Notice.  Any notice, request or other document required or
permitted to be given or delivered by either party to the other must be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
(j)             Successors and Assigns.  Subject to applicable securities laws,
this Warrant inures to the benefit of and binds the successors and permitted
assigns of the Company and the Holder.
 
(k)            Amendment.  Any amendment of this Warrant must be in writing and
signed by both the Company and the Holder.
 
(l)             Severability.  Wherever possible, each provision of this Warrant
must be interpreted under applicable law, but if any provision of this Warrant
is prohibited by or invalid under applicable law, the provision is ineffective
to the extent of the prohibition or invalidity, without invalidating the
remaining provisions of this Warrant.
 
(m)           Headings.  The headings used in this Warrant are for the
convenience of reference only and are not, for any purpose, deemed a part of
this Warrant.
 
In witness whereof the Company has caused this Warrant to be executed by its
duly authorized officer.
 
Dated:  May _____, 2008

     
RED LAKE EXPLORATION, INC.
           
 
  By:
/s/
 
 
   
Caitlin Jeffs, President
 

 
16

--------------------------------------------------------------------------------




NOTICE OF EXERCISE


To:           Red Lake Exploration, Inc.


The undersigned hereby elects to purchase __________Warrant Shares pursuant to
the terms of the attached Warrant, and tenders payment of the exercise price in
full in lawful money of the United States, together with all applicable transfer
taxes, if any.
 
Please deliver the Warrant Shares to the following:
 
 
___________________________________________________
 
___________________________________________________
 
___________________________________________________




 
__________________________________________
Signature of Holder or authorized signatory of Holder
 
Name of Holder: _________________________________________________
 
Name of authorized signatory:_______________________________________
 
Title of authorized signatory:________________________________________
 
Date:__________________________________________________________
 
 
 
 
17  

